Citation Nr: 0825475	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-24 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Comanche County Memorial 
Hospital on November 3, 2004. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1982 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision letter by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma.

The Board notes that the VAMC raised a question of whether a 
Notice of Disagreement (NOD) was properly filed.  The Board 
finds that the veteran's statements in a letter, dated in May 
2005, could be reasonably construed as a NOD.  See 38 C.F.R. 
§ 20.201; see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA must liberally construe all documents filed by a 
claimant].  That letter was clearly received within one year 
of notice of the February 2005 determination.  See 38 C.F.R. 
§ 20.302(a) (2007).
  
In any event, the VAMC issued a Statement of the Case in July 
2006, the veteran duly perfected his appeal to the Board via 
the filing of a substantive appeal (VA Form 9) in August 
2006.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran is seeking payment of the costs associated with 
private medical treatment he received on November 3, 2004 for 
which he did not have prior VA authorization to receive.  

The veteran contends that he needed emergency treatment and 
was not able to make to a VA facility.  See Substantive 
Appeal, received in August 2006.  It has also been contended 
that the veteran thought he was having a heart attack and his 
family drove him to the nearest emergency room.  See Informal 
Brief, dated in June 2007.  The veteran further contends that 
the closest VA facility was an outpatient clinic, which 
closes at 4:00 p.m., and was not available to him on November 
3, 2004.  See id.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further notice and evidentiary 
development.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The 
Veterans Millennium Health Care and Benefits Act (Act), which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-17.1008 (2007).  

In the instant case, a July 2006 notification letter from the 
VAMC to the veteran did not include notification of the 
information or evidence required under 38 U.S.C.A. § 1725, 
and the VAMC did not adjudicate the claim under 38 U.S.C.A. 
§ 1725 and its implementing regulations in the July 2006 
Statement of the Case.  The Board finds that a remand is 
appropriate here because immediate appellate adjudication 
would prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (noting that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board also notes that the veteran's representative argued 
that the agency of original jurisdiction (AOJ) failed to 
provide adequate reasons and bases in explaining how a VA 
facility was not feasibly available.  In this regard, the 
record reflects that a VA medical review of claim record, 
dated in January 2005, reflects that a medical professional 
merely circled "VA AVAILABLE" as the reason for denying the 
claim.  There is little evidence of the reasoning behind such 
decision.  See 38 C.F.R. § 17.53 (2007) [noting factors for 
consideration in determining if a VA facility was feasibly 
available]; see also Cotton v. Brown, 7 Vet. App. 325, 327-28 
(1995) [providing that the determination of whether a VA 
facility was "feasibly available" must be made after 
consideration of such factors as the urgent nature of the 
veteran's medical condition and the length of any delay that 
would have been required to obtain treatment from a VA 
facility].  

The Board further notes that the veteran has asserted that 
the closest VA outpatient clinic would not have been 
available at the time of day he sought medical treatment for 
his chest pains.  See Informal Brief, dated in June 2007 
[noting also that the veteran was triaged at 9:55 p.m. at the 
private hospital and that the veteran reported his pain 
worsen during deep breathing].  There is also evidence of 
record indicating that the veteran's chest pains had existed 
for approximately 24 hours prior to his seeking medical 
treatment therefor.  In light of this sparse and somewhat 
inconsistent evidence, the Board finds that a specific 
finding by the VAMC addressing whether a VA facility was 
feasibly available would be useful in the adjudication of 
this appeal.

The Board also notes that the veteran's representative 
contended that all pertinent VHA and VA Medical Center 
records were not of record and available for review.  The 
Board notes that it does not appear the complete Medical 
Administrative Service (MAS) file is of record.  Under such 
circumstances, the Board finds that it must be ascertained 
whether all relevant documents have been associated with the 
record on appeal.



Accordingly, the case is REMANDED for to the VAMC the 
following actions:

1.  The veteran and his representative 
must be furnished a letter that notifies 
him of the evidence required for payment 
or reimbursement of the costs of 
unauthorized medical expenses under both 
38 U.S.C.A. § 1725 and 38 U.S.C.A. 
§ 1728.  Specifically, the veteran should 
be informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense 
payment/reimbursement, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  

2.  The VAMC must ascertain whether all 
pertinent documents (administrative and 
treatment) concerning this appeal have 
been associated with the record on 
appeal.

3.  The VAMC should include in the file a 
memorandum concerning whether a VA 
medical facility was feasibly available 
to the veteran on November 3, 2004 and if 
so its hours of operation.  The 
memorandum should include specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility and/or outpatient clinic to the 
veteran's residence.  

4.  Thereafter, the VAMC should 
readjudicate the veteran's claim for 
payment or reimbursement under 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 
for medical expenses incurred at Comanche 
County Memorial Hospital on November 3, 
2004.  Such readjudication should 
specifically include the question of 
whether VA medical facilities were 
feasibly available to the veteran.  If 
the benefit sought on appeal is not 
granted, the VAMC should issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, if it is 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




